Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The title filed on December 22, 2020 has been considered and accepted.
The IDS filed on November 12, 2020 has been considered and entered. 
The abstract filed on December 22, 2020 has been considered and entered. 
Claims 1-18 have been canceled. 
Claims 19-31 are allowable over the prior art of record. For reasons of allowance, see pages 17 and 18 of Applicant’s remarks filed on December 22, 2020. 

Response to Arguments
Applicant’s arguments, see pages 17 and 18, filed December 22, 2020 with respect to 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 19-22 and 25-13 and 103 of claims 23 and 24 have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.



/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454